Citation Nr: 1625002	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In August 2000, the RO in Montgomery, Alabama denied reopening the claim for degenerative disc disease of the spine.  In April 2006, the RO in Atlanta, Georgia denied service connection for depression, with anxiety.  These matters are currently under the jurisdiction of the RO in Montgomery.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Atlanta; a transcript of that hearing is of record.  

In August 2011, Board clarified the acquired psychiatric disorder issue and reopened the claim for service connection for a lower back disorder (also claimed as degenerative disc disease of the spine).  The Board remanded the claims for further development.  

In October 2015 the Board again remanded the claims for additional development.  At that time, the Board also clarified its recognition of the Georgia Department of Veterans Affairs as the Veteran's representative.  The Veteran has not indicated any change in representation since that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the development directed by the Board in its last remands has still not been accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the October 2015 remand, the AOJ attempted to obtain the Veteran's service treatment records, and in a June 2013 Memorandum determined that such records are unavailable for review.  The AOJ has still not notified the Veteran that it has been unable to obtain such records and such notice must be provided in accordance with 38 C.F.R. § 3.159(e).  38 U.S.C.A. § 5103A(b)(2).

As noted in the October 2015 remand, the previous February 2015 VA examiner had been unclear as to the Veteran's current diagnosis and had based his medical opinion on his inability to find any documentation of a psychiatric disorder in service or within years following service.  Notably, in this case, the Veteran has claimed that he started having paranoid fear and auditory hallucinations in his early 20s. (See March 2005 VA letter).  In a March 1989 report of medical history, the Veteran reported symptoms of trouble sleeping, depression or excessive worry and nervous trouble.  A March 1989 Report of Mental Status Evaluation did not indicate any disorders.  The post-service treatment records indicate variously diagnosed psychiatric disorder, including schizophrenia, schizoaffective disorder, major depression, and anxiety.  

In January 2016, the AOJ attempted to obtain a new VA examination, but the Veteran failed to report for his examination.  However, in the October 2015 remand, the Board actually requested only a VA medical opinion, with an examination only needed if deemed necessary by the VA medical opinion provider.  The AOJ does not appear to have attempted to obtain a VA medical opinion.  Such a medical opinion must be obtained.

As this matter is again being remanded, the AOJ should give the Veteran another opportunity to identify any non-VA healthcare provider who treated him for a lower back disorder or an acquired psychiatric disorder.  As previously noted, the Veteran has reported that he has been incarcerated three or four times, and that he was first diagnosed with his back problem in prison (September 1998 Medical Psychology Services; September 4, 1998 Columbus Regional).  However, the claims file only contains some medical records from the Georgia Department of Corrections dated from November 6, 1992 to September 20, 1993, showing complaints of back pain.  After securing any necessary authorization from him, obtain any treatment record properly identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any outstanding VA treatment records from all applicable VA medical centers.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should notify the Veteran that it has been unable to obtain all his service treatment records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for a lower back disorder or an acquired psychiatric disorder, specifically including from his reported three to four incarcerations.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all above records and/or responses have been associated with the claims file, the AOJ should refer he claims file to a mental health professional with appropriate expertise (preferably the mental health examiner who performed the February 2015 VA psychiatric examination) for a medical opinion.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner should note in the report that the claims folder and the REMAND have been reviewed. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the medical opinion.   

The mental health professional is asked to address the following questions:

(a)  Does the Veteran have a psychiatric disorder?  If the answer is "Yes," please list all diagnosed psychiatric disorder(s) found to be present.

(b)  For each psychiatric disorder diagnosed, the mental health professional is asked to address the following question:  Is it at least as likely as not (50 percent or greater probability) that such disorder was manifested in service, or is otherwise medically related to service?

In making the assessments in (a) and (b) above, the mental health professional is asked to consider and discuss:

(1) the March 1989 examination and Report of Mental Status Evaluation conducted in service; the variously diagnosed psychiatric disorders, including schizoaffective disorder (May 29, 2002 G.E. Denes, Ph.D.), schizophrenia and major depression (July 28, 2002 West Central Georgia Regional Hospital), a mood disorder related to chronic pain (March 2005 VA letter), and bipolar disorder/major depressive disorder (April 2001 VA medical record);

(2)  The Veteran reports of experiencing symptoms of paranoid fear and auditory hallucinations in his early 20s (March 2005 VA letter); and a history of trouble sleeping, depression or excessive worry and nervous trouble (March 1989 report of medical history).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The mental health professional should discuss the particular of the Veteran's medical history and the relevant medical science applicable in this case, which may reasonably explain the medical guidance in the study of this case.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




